Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of European Application EP00203627.5 has been filed with a priority date of 19 October 2000. 

REASONS FOR ALLOWANCE
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is WO 98/40726 to Walt et al. (herein Walt) as cited on the IDS. 
Walt teaches an analytic chemistry system 100 from microspheres (i.e. plurality of microcarriers) that have different functionalities wherein subpopulations of microspheres are represented as 10a, 10b, 10c carrying respective sequences 60a, 60b, 60c, as exemplary functionalities and wherein these subpopulations, once manufactured, are combined and mixed with each other resulting in combined populations containing microspheres with randomly distributed individual chemical functionalities (see pg. 17, line 13- pg. 18, line 2; Fig. 3). 
Each microsphere in each subpopulation is encoded with a common optical signature (see pg. 18 lines 15-21). Walt teaches identifying the chemical functionalities of the microsphere in which the optical signature has changed, using the encoded dye combinations, information regarding the chemical identity and concentration of the analyte of interest may be gained based on the interaction or noninteraction of each functionality contained in the probe 100 (see pg. 18, line 22 – pg. 19 line 2). 
The microsphere system 100 is attached to the end of an optical fiber bundle (see pg. 20, lines 15-18). Walt teaches wells 250 are formed at the center of each optical fiber 252 of the bundle 202 wherein microspheres 10 are placed in the wells 250 (see pg. 20, lines 27-33; Figs. 5A-B). The microspheres 10 are placed in microwells 250 in a variety of ways and microspheres 10 are fixed within microwells 250 (see pg. 22, line 8 – pg. 23, line 15) or in other words restrict movement including rotational. 
Walt fails to teach nor fairly suggest “distributing a plurality of microcarriers… in a one-layer system which results in a plane configuration having two dimensions (X, Y), and … wherein the plurality of microcarriers have an ellipsoidal or cylindrical shape and wherein the positioning and orientation step results from the ellipsoidal or cylindrical shape of the plurality of microcarriers” as recited in instant independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797